Citation Nr: 0924737	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-42 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was remanded by the Board in October 2007 for 
further development and is now ready for disposition.


FINDING OF FACT

The Veteran's PTSD has been manifested by, among other 
things, social isolation, nightmares, sleep impairment, 
depression, restricted affect, paranoia, and anger; however, 
gross impairment in thought, delusions, grossly inappropriate 
behavior, danger of hurting self or others, and 
disorientation have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

The Veteran's PTSD is currently rated as 70 percent disabling 
under DC 9411.  A 70 percent rating is granted with evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. §§ 4.130, DC 9411.  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Veteran underwent a VA PTSD examination in September 
2004, at which time he was diagnosed with PTSD which was 
chronic and moderate in nature and assessed with a GAF score 
of 60.  He subjectively complained of nightmares, the last 
one occurring in April 2004.  He characterized himself as a 
loner who was socially withdrawn from family and friends.  

He reported feelings of hypervigilance, depression, and 
paranoia, although he denied startle response and lack of 
concentration.  He reported outbursts of anger and/or rage 
approximately once every two weeks.  He acknowledged a 
history of 2 or 3 suicidal gestures, but none since 1996.  He 
also acknowledged feelings of frustration, hopelessness, 
sadness, anger, worthlessness, and survivor's guilt.  

Objective examination revealed thought processes and thought 
content within normal limits.  Delusions and hallucinations 
were denied.  Eye contact was good and behavior was 
appropriate.  He was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
fully oriented, with long-term memory, short-term memory, and 
concentration intact.  

Judgment was adequate, speech was normal, and mood was 
depressed.  Affect was restricted while impulse control was 
mildly impaired.  Sleep impairment was chronic in nature.  
The examiner noted that the Veteran's PTSD symptomatology 
increased in frequency since the onset of the Gulf War.  He 
had been married since approximately 1981 and was employed 
full-time.

The examiner elaborated that the Veteran suffered from 
moderate social impairment and mild occupational impairment 
due to PTSD.  He had established some effective, but perhaps 
distant, social relationships with immediate family members, 
although he did not appear to have established or maintained 
effective social relationships in the workplace.  Stressful 
work conditions, alienation, and paranoia could be evidenced 
in his outbursts of anger and rage.  

The Veteran was afforded his most recent VA PTSD examination 
in April 2007, at which time he was diagnosed with chronic 
PTSD and assigned a GAF score of 45.  He described that his 
marriage of 27 years was stressful and strained and that he 
did not have many social relationships.  He described being 
prone to verbal outbursts, although he never resorted to 
physical violence.  He further described paranoia, 
depression, flashbacks, anxiety, and difficulty with 
concentration and memory.  

Upon objective examination, his speech was clear and 
coherent.  His affected was constricted and his mood was 
agitated.  His attention was intact and he was oriented as to 
person, place, and time.  Although he had no delusions, his 
thought process exhibited circumstantiality while his thought 
content exhibited paranoid ideation.  He was found to be of 
average intelligence and understood the outcome of his 
behavior and that fact that he had a problem.  He was found 
to be able to maintain minimal personal hygiene and attend to 
the activities of daily living.  

Although he suffered from sleep impairment, it interfered 
"very little" with daily activity.  There was no evidence 
of obsessive or ritualistic behavior, panic attacks, 
homicidal thoughts, or suicidal thoughts.  His impulse 
control was poor and he exhibited inappropriate behavior.  
Episodes of violence were noted, although not described in 
detail.  Remote, recent, and immediate memory were only 
mildly impaired.  

His PTSD was further manifested by recurrent or intrusive 
distressing recollections of stressful in-service events as 
well as efforts to avoid thoughts, feelings, or conversations 
associated with the trauma.  The Veteran was still employed 
full-time, although he reported taking off 16 weeks in the 
past year due to stress.  

In finding that the VA examinations were adequate, the Board 
notes that the examiners specifically discussed the relevant 
findings, reviewed the medical record within the claims 
folder, obtained a reported history from the Veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiners were not fully aware of the Veteran's 
past medical history or that they misstated any relevant 
fact.  

VA treatment records reveal continuing treatment for PTSD and 
describe marital discord, anxiety, depressed mood, and 
difficulty in concentration.  

Clearly, as is illustrated by the examination results, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name were not shown. 

As noted, the Veteran continues to work full-time, maintains 
a marital relationship, albeit strained, has been oriented, 
can maintain his own funds, is not exhibiting inappropriate 
behavior, and can maintain his activities of daily living.

Based on this evidentiary posture, the Board concludes that 
the evidence does not support a rating greater than the 
currently-assigned evaluation of 70 percent.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable.  Hence, the appeal is denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD-has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which this disability is evaluated.  As such, the Board finds 
these records to be more probative than the subjective 
evidence of complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for PTSD is not warranted for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board also finds that the benefit-of-the-doubt doctrine has 
been applied where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, the schedular evaluations are found to be 
inadequate, the Veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's PTSD required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  In fact, 
he has received only periodic outpatient treatment for this 
condition during the entire appeal period.  Further, he 
continues to work full-time.  

Although he reported at his April 2007 PTSD examination that 
he missed 16 weeks of work in the past year due to stress, 
other documents associated with the file weigh against this 
assertion.  For instance, in a November 2006 VA diabetes 
examination, conducted approximately five months prior to the 
April 2007 examination, the Veteran stated that he had only 
missed two weeks of work within the past year to attend 
various medical appointments.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's PTSD result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, referral for consideration of the provisions 
set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for 
this disability for any portion of the rating period on 
appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records, and he 
was afforded VA examinations in September 2004 and April 
2007.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


